Citation Nr: 1616030	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  10-12 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from January 1962 to May 1966. 

This matter comes to the Board of Veterans' Appeals  (Board) following an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the Veteran's claims file currently resides with the RO in St. Petersburg, Florida. 

 In July 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing at the RO.  A transcript of that hearing is of record. 

In July 2013, the Board remanded this matter for additional development.  


FINDINGS OF FACT

1.  The Veteran's anxiety disorder and bipolar disorder are as likely as not related to his active service.  

2.  The Veteran has been diagnosed with PTSD based on a corroborated in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, diagnosed as anxiety disorder, bipolar disorder, and PTSD, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran originally claimed service connection for PTSD.  As discussed in the July 2013 Board remand, the appeal has been recharacterized as one of entitlement to service connection for any acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) . Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Establishing service connection for PTSD requires (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2015); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843  (July 13, 2010), and 75 Fed. Reg. 41092  (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).

If a stressor claimed by a veteran is related to fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (3); 75 Fed. Reg. 39,843  (Jul 13, 2010). 

In this case the Veteran does not claim, and his service records do not show, participation in combat.  The Veteran's claimed stressors pertain to his service onboard the U.S. Navy aircraft carrier USS Enterprise (CVN-65), as well as incidents associated with his service at Marine Corps Air Station (MCAS) Cherry Point, North Carolina.

The occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).
 
As noted in the prior remand, the Veteran served in the United States Marine Corps  and his military occupational specialty (MOS) is noted per his DD-Form 214 as "A/C jet engine mechanic."  A review of the Veteran's personnel records reflects that following his initial training, the Veteran is noted to have been assigned to VMA-225, MAG-14, 2d MAW on October 3, 1962.  He is noted to have remained with this unit until April 4, 1964, when his records reflect assignment to VMA-332, MAG-14, 2d MAW. (The Board notes that the acronym VMA stands for "Marine Attack Squadron", the acronym MAG stands for "Marine Aircraft Group", and the acronym MAW stands for "Marine Air Wing.") 

The Veteran's personnel records document that the Veteran embarked on the USS Enterprise on 21 October 1962 while the ship was out at sea, and subsequently returned from the ship to Norfolk, Virginia on December 6, 1962.   With regard to his reported stressors, the Veteran has reported that the accidents that took place aboard the USS Enterprise include the deaths of two Navy sailors who were beheaded on a safety cable, and the death of a sailor who walked into a spinning aircraft propeller blade.  Additionally, the Veteran recounted a sailor being killed after he was blown off the flight deck of the USS Enterprise into the water and sucked into the aircraft carrier's "screws" (or propellers).  Furthermore, following the crash of an aircraft on the USS Enterprise, live ordinance from the aircraft became free and rolled down the flight deck.  The Veteran also described the loss of a pilot after his plane crashed into the sea following a failed catapult launch (reported as a "dead catapult shot").  The Veteran also described the crash of an aircraft into the ship's crane which resulted in fire and debris in the forward flight deck area. 

Additionally, the Veteran has reported that while assigned to the MCAS Cherry Point, he witnessed the severe burning of a fellow marine, identified as "Tiny," during a hot fueling and munitions loading of an aircraft.  While a number of personnel were burned, the individual identified as Tiny reportedly died from his burn injuries.  During his hearing with the undersigned VLJ, the Veteran testified that a pilot he knew had ejected into the runway from a disabled aircraft and was killed; that he had witnessed the injury of a service member who was working on the ejection seat of an aircraft; and that he had witnessed the accidental shooting, and apparent death, of a service member related to an aircraft weapons system. 

The United States Army and Joint Services Records Research Center-now known as the Joint Services Records Research Center or JSRRC found that "the deck logs submitted by the USS ENTERPRISE document the occurrence of various accidents aboard ship during [the Veteran's] tour of duty."  The response from USASCRUR noted that sailors, in two separate incidents, had fallen overboard but that both men were later recovered.  It was also noted that a fire had been extinguished in the cockpit of an aircraft. These events were reported as having occurred in the month of September 1962.  The report from USASCRUR did not otherwise identify any further accidents for the months of October 1962 through December 1962, nor verify the specific accidents or deaths as reported by the Veteran. 

In conducting its own research of the Veteran's claimed stressors, the Board notes that a search through internet sources revealed references to VMA-225 in an aircraft (A-4 Skyhawk) association website. See http://a4skyhawk.org.  The aircraft being flown by the pilots of VMA-225 at the time of the Veteran's service were A-4 Skyhawks.  With regard to listed historical events associated with VMA-225 noted by the website, it was reported that on March 3, 1964, Captain Jack C. Kennedy ejected from an A-4C and was fatally injured in a hard landing while on a routine training flight. Links to newspaper articles associated with this accident document that Captain Kennedy had ejected from his disabled aircraft but had nonetheless been killed.  The Board notes that during his hearing before the undersigned, the Veteran testified that possibly in the beginning of 1964 that "one of my pilots" had ejected out of an aircraft following a malfunction and been killed following a hard landing on the runway/tarmac.  Furthermore, the Veteran testified that the pilot's aircraft had landed in the woods.  The Board notes that Captain Kennedy's aircraft is also noted to have landed in the woods. 

In light of the above, the Board finds the evidence sufficient to corroborate the Veteran's report, through his testimony, of a stressor pertaining to the death of a VMA-225 pilot after being ejected from an aircraft.  As discussed below, this stressor alone is sufficient to support the claim.  The Board consequently need not address whether the other claimed stressors are corroborated. 

With respect to the etiology of the Veteran's anxiety and bipolar disorders, the Veteran was afforded an April 2014 VA PTSD examination.  The examiner found that the Veteran has provided credible and consistent information to several qualified VA mental health professionals over time that supports the diagnosis of unspecified anxiety disorder and unspecified bipolar and related disorders.  The examiner also concluded that since the Veteran has had mixed post-traumatic stress and generalized anxiety and bipolar mood symptoms since at least 1966, that it may reasonably clinically concluded that, essentially, it is as likely as not that the two DSM 5 conditions (anxiety and bipolar disorders) are related to his conceded stressor, and his witnessed death of a USMC pilot.  

The April 2014 VA examiner also opined that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-5 criteria.  Specifically, Criteria C were not met, in that there was no evidence of persistent avoidance of stimuli associated with the traumatic events, beginning after the traumatic events occurred.  
However, VA medical records reflect that the Veteran has been diagnosed with PTSD by VA psychiatrists and other medical health care providers.  The Board acknowledges that if PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.   Thus, the Board finds that, despite the April 2014 VA examiner's conclusion, the competent medical evidence has established that the Veteran carries a current diagnosis of PTSD, in addition to anxiety and bipolar disorder.   

Consequently, given that the Veteran has been diagnosed with anxiety disorder, bipolar disorder, and PTSD; that one of his in-service stressors is corroborated, and that the stressor is the basis on which the April 2014 VA examiner established an etiological relationship between the Veteran's acquired psychiatric disabilities, it is therefore the conclusion of the Board, that by resolving all reasonable doubt in favor of the Veteran, his currently diagnosed anxiety disorder, bipolar disorder and PTSD are related to military service.  Service connection for an acquired psychiatric disorder, to include anxiety disorder, bipolar disorder, and PTSD is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disability, diagnosed as anxiety disorder, bipolar disorder, and PTSD, is granted. 



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


